DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uyama et al. [PG. Pub. No.: US 2018/0299823 A1] in view of Tanaka [US PATENT No.: US 7,532,844 B2].
With regards to claim 1, Uyama discloses a process cartridge (5, process cartridge, Fig. 1, ¶0036) comprising: a photosensitive member unit (6, photosensitive member unit, Fig. 1, ¶0036); and a developing unit (7, development unit, Fig. 1, ¶0036) that is attachable to and detachable from the photosensitive member unit (7 is attachable and detachable from 6, ¶0036) wherein the photosensitive member unit (6) includes: a photosensitive drum on which an electrostatic latent image is formed (61, photosensitive drum  where an electrostatic latent image formed on the surface of the photosensitive drum, ¶0039); and a frame that supports the photosensitive drum (610 frame for 6, Fig. 8, 0052), wherein, the developing unit (7, development unit) includes: a developing roller (71, development roller, Fig. 2, ¶0043) that supplies toner to the photosensitive drum (61, photosensitive drum) and collects the toner remaining on a surface of the photosensitive drum (¶0101); a housing in which a holding space that holds the toner is formed (700, housing for holding developer, Fig. 2A & 2B, ¶0044); a first conveyance member that conveys the toner toward the developing roller (75A, first agitator within the toner accommodation portion 74 is agitated by the first agitator 75A and supplied to the supply roller 72 and further supplied to the development roller 71 by the supply roller 72, Fig. 5, ¶0050); and a second conveyance member that conveys the toner toward the first conveyance member (75B, second agitator 75B supplies the first agitator 75A with the toner accommodated in the toner accommodation portion 74, Fig. 5, ¶0050), wherein, the housing (700) includes: a first bottom portion that has an arc shape and that projects toward an outer side of the holding space (Figs. 2A, 2B, 5, 17A, & 17B illustrates where the bottom of the first portion (where the first agitator resides) has an arc shape that projects outwardly from 700); and a second bottom portion that has an arc shape and that projects toward the outer side of the holding space (Figs. 2A, 2B, 5, 17A, & 17B illustrates where the bottom of the second portion (where the second agitator resides) has an arc shape that projects outwardly from 700), in a state in use, wherein, the first conveyance member (75A) is disposed above the first bottom portion in a state in use (Figs. 2A, 2B, 5, 17A, & 17B), wherein, the first conveyance member includes: a rotation shaft (78A, rotating bar as a rotation shaft, Fig. 5, ¶0046); a stirring blade (79A, agitation sheet as a stirring blade, Fig. 5, ¶0049), however is silent on a stirring blade that is inclined relative to an axis line of the rotation shaft.
Tanaka teaches of a process cartridge having a first developer accommodating section and a second developer accommodating section provided by splitting a developer accommodating space a first stirring/conveying member that is rotatably disposed in the first developer accommodating section and stirs/conveys the developer within the first developer accommodating section where the first stirring/conveying member 110 having 110a first cuts that are formed at an angle of approximately 45 degrees to the axial direction of 108a, the first rotation shaft, (Fig. 3, Col. 6, lines 44-66).
At the time of filing, it would have been obvious to one ordinary skilled in the art to modify Uyama agitation sheet with the stirring/conveying member having first cuts that are formed at an angle of approximately 45 degrees to the axial direction based on Tanaka teachings. When modifying Uyama one would have readily concluded to provide the cuts that are formed at approximately 45 degrees to if toner is excessively fed from the developer feed inlet, the toner is uniformized while is being stirred and conveyed by the first stirring/conveying film and the second stirring/conveying film, so that a substantially constant quantity of toner can be discharged (Col. 7, lines 35-40).
With regards to claim 3, Tanaka teaches wherein the first conveyance member (110) has a plurality of the stirring blades (110a & 110b, Fig. 3, Col. 6, lines 61-65), and when viewed in a direction orthogonal to an axis line direction of the rotation shaft (Fig. 3 illustrates where 110a & 110b are orthogonal to the axis line of 108a), at least part of the slit is located between two adjacent ones of the stirring blades in the axis line direction (Fig. 3).
With regards to claim 4, Tanaka teaches wherein the slit (cuts, Col. 6, line 61) includes: a first end located on a free end side of the stirring sheet (Fig. 3 illustrates where the cuts are located on the unattached end (free end); and a second end located on an opposite side to the first end (Fig. 3 illustrates where 110 is attached to 108, first agitator opposite to the cut side), and the slit (cuts) is arranged to be inclined relative to the axis line of the rotation shaft (108a) so as to be extended from the second end toward the first end from the center of the rotation shaft toward an outer side in the axis line direction (Fig. 3 & 4).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uyama et al. [PG. Pub. No.: US 2018/0299823 A1] in view of Tanaka [US PATENT No.: US 7,532,844 B2]. as applied to claim 1 above, and further in view of Sato [PG. Pub. No.: US 2014/0105662 A1].
With regards to claim 2, Uyama in view of Tanaka discloses the second conveyance member is disposed above the second bottom portion in state in use, and wherein, the second conveyance member includes: a rotation shaft; as disclosed in claim 1 above, however is silent on a stirring sheet that is provided with a slit.
Sato teaches of (42, a process cartridge, Fig. 1, ¶0037), having (A2, a second agitator as a conveyance member) being configured above 71, second container (bottom portion) to include (A21, a rotational shaft, Fig. 3, ¶0091) where (A23, agitator blade (as the stirring sheet) includes pairs/plurality of elastically deformable films having gap/space/slits/cuts there between, Fig. 5, ¶0092-0094).
At the time of filing, it would have been obvious to one ordinary skilled in the art to modify Uyama in view of Tanaka with the second agitator (conveyance member) having the second container (bottom portion) and the plurality of elastically deformable film having gap/space/slits based upon Sato’s teachings. When modifying Uyama in view of Tanaka one would have readily concluded to provide the second agitator with the gap/space/slits to maintain toner flow and prevention of clumping.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852